Opinion of the court was delivered by
Fatzer, J.:
The appellant has filed a motion for modification of this court’s decision. Through inadvertence, this court’s opinion of December 10,1966, reflected that the judgment of the district court affirmed an order of the Board of Tax Appeals sustaining an assessment of additional corporate state income tax liability against the appellant for the taxable year 1960, in the amount of $79,934.81. We are now advised that in overruling the appellant’s motion for a new trial, the district court modified its judgment previously rendered against the appellant in the foregoing amount, by ordering the same reduced to the sum of $68,455.68 as basic additional income tax assessment, together with interest thereon at the rate of % percent per month from and after April 15, 1961.
Accordingly, this court’s opinion is modified as affirming the judgment rendered by the district court against the appellant in the sum of $68,455.68, together with interest thereon at the rate of M percent per month from and after April 15,1961, and as modified, the judgment is affirmed.